Citation Nr: 1742119	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction prior to March 9, 2016, and in excess of 40 percent from March 9, 2016, forward.

2.  Entitlement to an increased rating for dermatofibrosarcoma protuberans, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2004, the RO denied entitlement to a rating higher than 30 percent for service-connected dermatofibrosarcoma protuberans and denied entitlement to a TDIU.  In October 2006, the RO granted service connection for diabetes mellitus type II and assigned an initial 20 percent disability rating effective October 24, 2005.

The Veteran testified at a hearing before the undersigned in August 2010.  The Board remanded this case in January 2011.  

In a March 2016 rating decision, the RO assigned an increased 40 percent rating for the Veteran's diabetes mellitus with erectile dysfunction, effective from March 9, 2016, forward.  That rating decision additionally awarded separate ratings for complications of the Veteran's diabetes mellitus, as follows:  peripheral neuropathy of the right lower extremity rated as 10 percent disabling, effective October 24, 2005; peripheral neuropathy of the left lower extremity rated as 10 percent disabling, effective October 24, 2005; stasis dermatitis rated as 10 percent disabling, effective date of March 9, 2016; and ischemic heart disease rated as 10 percent disabling from March 21, 2006 to August 30, 2010, as 60 percent disabling from August 31, 2010 to March 8, 2016, and as 100 percent disabling from March 9, 2016, forward.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for these disabilities.

The claim was again before the Board in December 2016, at which time the Board remanded the case for additional development, to include obtaining contemporaneous VA examinations for DM II and erectile dysfunction and obtaining additional VA treatment records.  That development having been completed, the case has returned to the Board.


FINDINGS OF FACT

1.  Prior to April 8, 2011, the Veteran's diabetes mellitus was not manifested by a need for regulation of activities.

2.  From April 8, 2011, forward, Veteran's diabetes mellitus has been manifested by insulin dependence, a restricted diet, and a need for regulation of activities; but not by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The service-connected surgical scar of the Veteran's left ala is manifested by visible or palpable tissue loss and gross distortion or asymmetry of one feature (i.e., his nose), and by two characteristics of disfigurement (i.e., scar at least one-quarter inch (0.6 cm.) wide at widest part, and surface contour of the scar depressed on palpation).    

4.  From August 5, 2004, to April 7, 2011, the Veteran was unemployable based upon his service-connected major depression, residuals of dermatofibrosarcoma protuberans, and left nasal obstruction.




CONCLUSIONS OF LAW

1.  Prior to April 8, 2011, the criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  From April 8, 2011, to March 8, 2016, the criteria for a 40 percent disability rating, but not higher, for diabetes mellitus type II have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  From March 9, 2016, forward, the criteria for a rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a rating in excess of 30 percent for dermatofibrosarcoma protuberans have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004), (2016).

5.  From August 5, 2004, to April 7, 2011, the criteria for a TDIU based upon the Veteran's service-connected major depression, residuals of dermatofibrosarcoma protuberans, and left nasal obstruction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2  (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7  (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).



The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).


A.  Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  

Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  

In addition, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

On VA examination in October 2005, the Veteran reported that he was taking oral medication for diabetes mellitus.  On VA examination in October 2006, it was noted that he was on a diet program.  The examiner stated that the Veteran had a positive response to diabetic medications and had no activity restrictions due to his diabetes.  Social Security Administration (SSA) records dated in August 2007 showed that the Veteran was taking oral medication (Glipizide) for treatment of his diabetes.  

A June 2010 treatment record from the Lahey Clinic shows that the Veteran was taking Lantus, subcutaneous, for his diabetes.  VA treatment records dated in August 2010 also show that the Veteran was using insulin, although he had not been using it in September 2009.

A VA general medical and diabetes examination dated April 8, 2011, noted that the Veteran was taking insulin for his diabetes mellitus and was to maintain a normal diet and avoid strenuous activities.

Thereafter, the record reflects that the Veteran was encouraged to increase his level of physical activity by participating in exercise in order to control his diabetes.  See November 2015 Primary Care Telephone Note, received December 29, 2016, at 87 (reflecting that the physician noted, "On our last visit, 9/30/15, I recommended [sic] a similar approach, i.e. use of short acting preprandial insulins with glargine, along with consistent meals and exercise, etc.").  See also September 2015 Primary Care Progress Note (reflecting that the Veteran was recommended regular exercise).  The Veteran also declined the doctor's approach of exercise, and he instead decided to continue with a high-dose glargine-only regimen.  See November 2015 Primary Care Telephone Note, received December 29, 2016, at 87.

The Veteran was afforded a VA examination in March 2016 that noted that he "avoids strenuous activities" as part of regulating his activities, but this was 


reflected as being his choice during the November 2015 primary care assessment and not something that had been medically prescribed.  It was noted that the Veteran visited his diabetic care provider less than twice per month.  Furthermore, there were zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations over the past year.  See March 2016 Diabetes Mellitus DBQ, received December 29, 2016, at 35-37.

The March 2017 examination found that the only regulation of activity for the Veteran was a restricted diet.  It was noted that the Veteran visited his diabetic care provider less than twice per month.  Furthermore, there were zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations over the past year.  

For the appellate period prior to March 9, 2016, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

As noted above, a VA examination dated April 8, 2011, noted that the Veteran was taking insulin for his diabetes mellitus and was to maintain a normal diet and avoid strenuous activities.  However, thereafter the record reflects that he was encouraged to increase his level of physical activity by participating in exercise in order to control his diabetes.  Resolving doubt in the Veteran's favor, the Board finds that a 40 percent rating for diabetes mellitus is warranted as of April 8, 2011.  However, prior to April 8, 2011, the preponderance of the evidence is against entitlement to a rating in excess of 20 percent.  It appears that the Veteran did not start using insulin until sometime between August 2009 and June 2010, and there was no indication in any of the treatment records that his diabetes required regulation of his activities.  To the contrary, the October 2006 VA examiner stated that the Veteran had no activity restrictions due to his diabetes.  Thus, a rating in excess of 20 percent is not warranted prior to April 8, 2011.



From April 8, 2011, forward, a disability rating in excess of 40 percent for the Veteran's diabetes mellitus is not warranted.  He has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The March 2016 and March 2017 VA examinations specifically noted that the Veteran visits his diabetic care provider less than twice per month and that he had zero episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations during the prior year.  

Accordingly, in light of the foregoing, the Board concludes that the preponderance of the evidence weighs against the criteria for assignment of a rating higher than 40 percent for the Veteran's diabetes from April 8, 2011, forward.  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178.  See also Hart, 21 Vet. App. 505.  See, too, 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).


B.  Dermatofibrosarcoma protuberans (DFSP)

For the entire appeal period, the Veteran's DFSP has been assigned a 30 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7818 - 7800.  In this regard, Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  A Note provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation will not apply.



The Board notes that, during the course of the appeal, effective October 23, 2008, and VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Nevertheless, even though the Veteran's claim for increased evaluation was received prior to this date on May 27, 2004, it appears that the RO has applied these amendments in the June 2017 supplemental statement of the case.  As such, the Board has considered whether a higher rating is warranted under both the old and new criteria for scars.

Both the previous and current versions from within the appeal period of 38 C.F.R. § 4.118, Diagnostic Code 7800, are essentially the same.  Both the previous and current versions of Diagnostic Codes 7801 and 7802 are not applicable because they contemplate scars other than on the head, face or neck.  

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7803 provided that a scar that is superficial and unstable will be assigned a maximum 10 percent rating.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7804 provided that a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating. 

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7805 instructed rating on limitation of function of the part affected.

38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004).

The current version of Diagnostic Code DC 7800, which rates scars or other disfigurement of the head, face, or neck, a 10 percent rating is assigned for one scar characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  (1) scar 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 square cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id at Note (1).

The current version of 38 C.F.R. § 4.118 does not include Diagnostic Code 7803; however, the current version of Diagnostic Code 7804 provides that a 10 percent rating will be assigned for one or two unstable or painful scars; a 20 percent rating will be assigned for three or four unstable or painful scars; and a 30 percent rating will be assigned for five or more unstable or painful scars. 

The current version of Diagnostic Code 7805 instructs that scars (including linear scars) and other effects of scars are to be evaluated under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  This DC further instructs that evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 are to be rated under an appropriate DC.



During a September 2004 examination, the Veteran reported a diminished sense of smell, problems with breathing, and pain associated with his surgical procedure to remove his nasal tumor and to repair the subsequent nasal defect.  Upon examination, deformity of the Veteran's left nostril and adjacent cheek were noted.  Photographs are included.

A VA eye examination in October 2005 noted that the Veteran had slight facial asymmetry, but that the appearance of his eyes had not changed.

The Veteran was afforded a VA skin examination in April 2011.  Debulking of the graft was completed in October 2002.  He had no post-operative chemotherapy or radiation.  The Veteran noted he had lost 75% of his sense of smell since surgery.  He reported experiencing a runny nose (rhinorrhea).  He noted new, slow-growing lumps on his nasal bridge that were not painful.  He did not report spontaneous bleeding.  He denied having any pain in his scar or any limitation of function.  A well-healed 2.3 by 1.6 centimeters depressed flap of the left ala was documented.  The width of the base of the flap extending into the left nare was documented as being 1.2 centimeters.  The examiner also documented a visible collapse of the ala, which was nearly complete during inhalation through the nose.  This was characterized as causing a distortion of the anatomy of the ala with disfigurement and asymmetry.  5 by 5 millimeters firm papules were noted on both the right and left alas.  His condition did not appear to affect his ability to work.  

The Veteran underwent a VA skin examination in March 2016, but it was for an assessment of stasis dermatitis associated with his diabetes, and not for residuals of his dermatofibrosarcoma protuberans.

On VA skin examination in March 2017, the Veteran reported no treatment since his 2002 surgery, and no change in his condition since his 2011 VA examination.  It was noted that he had residual scarring of the left nare.  The scar of his left nare was not painful or unstable.  The examiner also noted that the scar did not have a total area equal to or greater than 39 square cm (6 square inches).



Here, there has been no local recurrence or metastasis of the Veteran's dermatofibrosarcoma protuberans.  Thus, the evaluation must be made on residuals.  In order to warrant the next higher rating of 50 percent, there must be visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  The Veteran's scar is manifested by visible or palpable tissue loss and gross distortion or asymmetry of his nose.  While the September 2004 VA examiner also noted a deformity of the Veteran's adjacent cheek, this was not apparent on the accompanying photographs and it was not noted in any subsequent examinations.   Thus, the Board finds that the preponderance of the evidence shows gross distortion or asymmetry of only one feature, i.e., the nose.  

Nor does the evidence support a finding of four or five characteristics of disfigurement.  The scar on the Veteran's left ala measured 2.3 by 1.6 centimeters and has been described as depressed.  The width of the base of the flap extending into the left nare was documented as being 1.2 centimeters.  Thus, there are two characteristics of disfigurement, i.e., scar at least one-quarter inch (0.6 cm.) wide at widest part, and surface contour of the scar depressed on palpation.  The scar is not 5 or more inches (13 or more cm.) in length and it has not been described as 
adherent to underlying tissue.  Assuming, for the sake of argument, that there is skin hypo-or hyper-pigmentation, abnormal skin texture, underlying soft tissue missing, and/or skin indurated and inflexible, the scar does not involve an area exceeding six square inches (39 square cm.).  Thus, the Board finds that the preponderance of the evidence shows only two characteristics of disfigurement.  

Accordingly, in light of the foregoing, the Board concludes that the preponderance of the evidence weighs against the criteria for assignment of a rating higher than 30 percent for the Veteran's residuals of dermatofibrosarcoma protuberans under DC 7800.



The Board has also considered whether a separate rating is warranted under DC 7803 or 7804.  However, the scar has not been shown to be painful or unstable.  In September 2004, the Veteran reported pain associated with his surgical procedure, but not of the scar itself.  The March 2017 VA examiner specifically indicated that the scar was not painful or unstable.  Accordingly, a separate 10 percent rating is not warranted under DC 7803 or 7804.  

The Veteran has reported problems with breathing and a runny nose, loss of sense of smell, and impaired vision as residuals of his DFSP.  He has already been assigned a separate 10 percent rating for left nasal obstruction/runny nose under DC 6502, for obstruction of the nasal passage.  He was also denied service connection for hyposmia and vision problems (blepharitis), but he did not appeal.  See RO Rating Decisions, dated April 6, 2006, and March 28, 2016.  Thus, those matters are not currently on appeal before the Board.  

In denying further separate or higher ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


II.  TDIU

On May 27, 2004, the Veteran submitted a claim for a TDIU.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow 


a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356  (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes. Id.  

The criteria for schedular consideration of entitlement to TDIU are satisfied as of August 5, 2004, based on the combined 70-percent rating assigned for the Veteran's major depression rated as 50 percent disabling, residuals of dermatofibrosarcoma protuberans rated as 30 percent disabling, and left nasal obstruction rated as 10 percent disabling.  See 38 C.F.R. §§ 4.16(a).  Thereafter, the Veteran is also in receipt of a 20 percent rating for diabetes mellitus with erectile dysfunction from October 24, 2005, to April 7, 2011, and as 40 percent disabling from April 8, 2011, forward; peripheral neuropathy of the right lower extremity rated as 10 percent disabling, effective October 24, 2005; peripheral neuropathy of the left lower extremity rated as 10 percent disabling, effective October 24, 2005; stasis dermatitis rated as 10 percent disabling, effective March 9, 2016; and ischemic heart disease rated as 10 percent disabling from March 21, 2006 to August 30, 2010, as 60 percent disabling from August 31, 2010 to March 8, 2016, and as 100 percent disabling from March 9, 2016, forward.  In light of the Board's award of a 40 percent rating for his diabetes as of April 8, 2011, his combined disability rating is now 100 percent from April 8, 2011, forward.  Thus, the period at issue here is from August 5, 2004, to April 7, 2011.

Moreover, although the criteria for schedular consideration of entitlement to TDIU were not satisfied prior to August 5, 2004, a TDIU may also be awarded on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (providing that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled).  

On VA general medical examination in October 2005, the Veteran claimed that he worked primarily in retail but had been unable to keep the job because he felt that his surgery from the skin cancer was debilitating and had left him disfigured.

On VA general psychiatric examination in October 2005, the Veteran reported that he last worked six to seven years ago in a retail store, at which time he was fired after becoming angry and cursing at another worker.  He stated that he was not currently working because of extreme anxiety and depression due to his nasal scarring.  The examiner noted that the Veteran's thought processes were affected by his poor memory and concentration, and that his ability to maintain productive employment was compromised because of his fear of ridicule due to his surgical scars because of his anxiety.  He assigned the Veteran a GAF scale score of 55, indicating moderate to serious impairment in occupational functioning.

On VA general medical examination in April 2011, the examiner stated that it was at least as likely as not that the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  



In view of the foregoing, the Board finds that the evidence of record is at least at relative equipoise as to whether the Veteran's major depression, residuals of dermatofibrosarcoma protuberans, and left nasal obstruction rendered him unable to secure or follow a substantially gainful occupation as of August 5, 2004.  His work experience in sales required frequent personal interactions with other people, and his residuals of dermatofibrosarcoma protuberans left him with facial disfigurement.  It was also noted that his thought processes were affected by his poor memory and concentration, and that his ability to maintain productive employment was compromised because of his fear of ridicule due to his surgical scars because of his anxiety.  He lost a prior job in sales due to an angry outburst.  Further, he had been assigned a GAF scale score of 55 for his depression, indicating moderate to serious impairment in occupational functioning.  The Board finds that the Veteran's ability to perform work in sales was significantly eroded given the severity of his major depression, residuals of dermatofibrosarcoma protuberans, and left nasal obstruction.  Accordingly, entitlement to TDIU is granted from August 5, 2004, to April 7, 2011, at which time the Veteran is in receipt of a 100 percent combined schedular rating.

The preponderance of the evidence weighs against a finding of unemployability prior to August 5, 2004.  The Veteran was not service connected for major depression until August 5, 2004, and the evidence did not show that his residuals of dermatofibrosarcoma protuberans alone rendered him unable to secure or follow a substantially gainful occupation.  Thus, referral to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis for the time period prior to August 5, 2004, is not warranted. 


In sum, resolving reasonable doubt in favor of the claim, entitlement to TDIU is granted from August 5, 2004, to April 7, 2011.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Prior to April 8, 2011, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

From April 8, 2011, to March 8, 2016, entitlement to a 40 percent disability rating, but not higher, for diabetes mellitus with erectile dysfunction is granted.

From March 9, 2016, forward, entitlement to a disability rating in excess of 40 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to an increased rating for dermatofibrosarcoma protuberans, currently rated as 30 percent disabling, is denied.

From August 5, 2004, to April 7, 2011, entitlement to a TDIU is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


